Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 12 cite the limitation “obtain multiple pieces of first-image data through the camera while obtaining data associated with a movement of the electronic device through the at least one sensor; when the multiple pieces of image data are obtained through the camera while obtaining first data associated with a first movement of moving the electronic device in a first type through the at least one sensor, process the multiple pieces of image data according to a first image processing; when the multiple pieces of second image data are obtained through the camera while obtaining second data associated with a second movement of moving the electronic device in a second type different from the first type through the at least one sensor, process the multiple pieces of image data according to a second image processing scheme; and output the processed multiple pieces of the images to the display, wherein the first image processing scheme comprises one of a panorama processing scheme, a surround processing scheme or a wide selfie processing scheme, and wherein the second image processing scheme comprises another one of the panorama processing scheme, the surround processing scheme or the wide selfie processing scheme”.
It is noted that the closest prior art, Kosakai (US Patent Pub. # 2013/0155205) relates to an image processing apparatus, an imaging apparatus, an image processing method, and a program, and, more particularly, to an image processing apparatus, an imaging apparatus, an image processing method, and a program that perform the process of generating an image used for displaying a three-dimensional image (3D image) using a plurality of images captured while moving a camera.  Kang (US Patent Pub. # 2014/0226052) relates to a method and mobile terminal apparatus for displaying specialized visual guides that enable communication and capture of particular photographic compositions.  Kosakai or Kang do not specifically teach obtain multiple pieces of first-image data through the camera while obtaining data associated with a movement of the electronic device through the at least one sensor; when the multiple pieces of image data are obtained through the camera while obtaining first data associated with a first movement of moving the electronic device in a first type through the at least one sensor, process the multiple pieces of image data according to a first image processing; when the multiple pieces of second image data are obtained through the camera while obtaining second data associated with a second movement of moving the electronic device in a second type different from the first type through the at least one sensor, process the multiple pieces of image data according to a second image processing scheme; and output the processed multiple pieces of the images to the display, wherein the first image processing scheme comprises one of a panorama processing scheme, a surround processing scheme or a wide selfie processing scheme, and wherein the second image processing scheme comprises another one of the panorama processing scheme, the surround processing scheme or the wide selfie processing scheme.  Therefore the application is allowable.  
As to dependent claims 2-7, 9-11, and 13-15, these claims depend on allowable independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed after the mailing date of the Notice of Allowance on 4/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
7/11/2022